DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claim(s) pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being JP2006-108370A patent publication by Takaki et al. (See copy and translation)
Regarding claim 1, Takaki teaches a Distributed Feedback (DFB) Laser (Fig. 1) for mounting on a Silicon Photonic Integrated Circuit (this preamble statement is treated as an intended use of the claimed invention), the DFB laser having a longitudinal length (L, Figs. 1, 3) which extends from a first end of the DFB laser to a second end of the DFB laser (front and rear ends on opposite ends along the length L), the DFB laser comprising: an epi stack (laminated structure as illustrated in Fig. 3), the epi stack comprising: one or more active material layers; and a layer comprising a partial grating (GaInAsP diffraction grating layer 6 having two diffraction gratings separated by a phase shifting region 2X where the grating is removed), the partial grating (left grating, Fig. 3) extending from the second end (left end) of the DFB laser, only partially along the longitudinal length of the DFB laser such that it does not extend to the first end of the DFB laser (terminates at the phase shifting regions 2X); a highly reflective medium located at the first end of the DFB laser (“a highly reflective coating film (not shown) is formed on the rear end face”, see translation, page 2, last paragraph); and a back facet located at the second end of the DFB laser, and the DFB laser being enabled to operate without a cooling device (“DFB laser is particularly suitable as an uncooled DFB laser used in an environment where the temperature is not controlled”, translation, page 5, above MODE-FOR-INVENTION).  With reference to epitaxial process used to obtain the claimed invention, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. That is, the process has no bearing on the patentability of the product claim and is not given patentable weight or treated on merits.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Regarding claim 2, Takaki further teaches the DFB does not include any form of cooling device as illustrated in Figs. 1, 3.
Regarding claim 3, Takaki further teaches the highly reflective medium is a high reflectivity (HR) back facet (“a highly reflective coating film (not shown) is formed on the rear end face”, see translation, page 2, last paragraph).
Claim(s) 18, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being JP 2011-49346 A patent publication by Asaoka et al. (See copy and translation)
Regarding claim 18, Asaoka teaches a Distributed Feedback (DFB) Laser for mounting on a Silicon Photonic Integrated Circuit (this preamble statement is treated as an intended use of the claimed invention), the DFB laser having a longitudinal length (L, Figs. 1, 2) which extends from a first end of the DFB laser to a second end of the DFB laser (left and right ends, respectively, Figs. 1, 2), the DFB laser comprising: an epi stack (multi-layer structure, Figs. 1, 2), the epi stack comprising: one or more active material layers (active 504 or MQW layer 4); and a layer comprising a partial grating (diffraction grating 10), the partial grating extending from the second end (right end, Figs. 1, 2) of the DFB laser, only partially along the longitudinal length of the DFB laser such that it does not extend to the first end (left end, Figs. 1, 2) of the DFB laser; a highly reflective medium (high-reflectivity end face 502) located at the first end (left end, Figs. 1, 2) of the DFB laser; and a back facet (low-reflectivity end face 503) located at the second end (right end, Figs. 1, 2) of the DFB laser, and the DFB laser being enabled to operate without an optical isolator.  Asaoka does not make any requirement for an isolator for operation.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 19, Asaoka teaches the DFB laser is further enabled to operate without a cooling device. (Asaoka states that a direct modulation DFB laser that operates at a modulation rate of 10 Gbps and an element temperature of 95 °C or higher without using a cooling means is desired (Background-art) and subsequently discloses operating the laser at a temperature of 95°C in Figs. 5-8.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takaki et al. as applied to claim 1 above, and further in view of U.S. PGPub 2015/0117478 by Banno.
Regarding claims 4, 5, Takaki teaches the DFB laser with the high reflectivity coating film on the rear end face as the highly reflective medium, but not a broadband grating mirror that is a chirped grating.  Banno also teaches a semiconductor laser 100, including a DFB area (A) and a CSG-DBR (chirped sampled grating distributed Bragg reflector) as the high reflectivity medium. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify Takaki’s invention by incorporating the chirped grating in the DFB laser, so that the semiconductor laser has a wavelength selection mirror inside the semiconductor structure, as suggested by Banno.
Claims 7, 8, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takaki et al. as applied to claim 1 above, and further in view of U.S. PGPub 2017/0179680 by Mahgerefteh et al.
Regarding claims 7, 8, Takaki teaches the DFB laser as stated above but does not specify it can be flip chip mounted onto an Si PIC and aligned to Si waveguides thereon.  Mahgerefteh teaches a system includes a surface coupled edge emitting laser (2002) mounted on a Si PIC 2004 and aligned to a SiN or Si waveguide 2005A and OSR 2033 on the Si PIC, which improves upon prior art and eliminates active feed-back alignment between the laser and the PIC, and it would have been obvious to one having ordinary skill in the art to modify Takaki’s invention, before the effective filing date of the claimed invention, by coupling with the PIC in the manner described by Mahgerefteh for the same reason.
Regarding claims 15, 16, Mahgerefteh teaches, with reference to Figs. 19A, B,  an Si photonic communication module 1992 that may include a laser array 1902A-D, multiple transmit channels 1994, multiple receive channels 1996, wherein each of the four lasers 1902A-D may be configured to emit an optical beam at a different one of wavelengths λ1, λ2, λ3, or λ4, respectively, and a multiplexer/MUX 1909, which multiplexes the optical signals onto a common waveguide 1911 as a multiplexed signal.  It would have been obvious to one having ordinary skill in the art to modify Takaki’s invention, before the effective filing date of the claimed invention, by using multiple lasers of different wavelength in order to form a multiplex the signal, as described by Mahgerefteh, in order to transmit multiple signals over a single optical medium, as is well-known in the art.
Claims 9-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takaki et al. as applied to claim 1 above, and further in view of EP10202410A2 patent publication (the ‘410 publication).
Regarding claims 9-12, 14, 17, Takaki teaches the DFB laser using n-InP substrate but does not specify the active layer of the epi stack is formed from an Al based InP epitaxy, an n-InP buffer layer 2, an active layer 3, a p-InP spacer layer 4, a p-InP cladding layer 6, and an InGaAsP cap layer 7 sequentially stacked.  The ‘410 publication also discloses a semiconductor laser device having an n-InP substrate (301), an active layer region (305) of a semiconductor laser as a multiple quantum well structure of InGaAlAs material system (i.e., an Al-based active structure grown on the n-InP based substrate), defining the bandgap wavelength of the barrier layer to less than 950nm, and a p-doped cladding layer 308. Since the energy barrier to electrons is higher, leakage of electrons from the well is suppressed even at high temperature to obtain a laser of excellent high temperature characteristics. While the energy barrier to the holes is low, since the holes have a sufficiently large effective mass, they do not lead to leakage at high temperature.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to use MQW of InGaAlAs as the material for the active layer in Takaki’s invention, for the same advantages.
Regarding claim 13, Takaki further teaches the partial grating (13) is located on one side of the active material layers, and wherein the epi stack (an n-InP buffer layer 2, an active layer 4, a p-InP spacer layer 5, a p-InP cladding layer 8, and an p-GaInAs  contact layer sequentially stacked) comprises P-doped layers on the same side of the active material layers as the partial grating as illustrated in Fig. 3.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 20 is allowed.  Prior art of record relevant to a partial grating DFB laser fails to further teach or suggest a lasing wavelength, which is defined by the partial grating, has a shorter wavelength than a material gain peak of the epi stack, when considered in view of the rest of the limitations of the claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that the Asaoka invention states that a direct modulation DFB laser that operates at a modulation rate of 10 Gbps and an element temperature of 95 °C or higher without using a cooling means is desired and subsequently discloses operating temperature of 95°C in Figs. 5-8.  Asaoka therefore also teaches at least all limitations of claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883